        Case 1:18-cv-06249-VSB Document 178 Filed 06/20/19 Page 1 of 2

                                       SIDLEY AUSTIN LLP
                                       ONE SOUTH DEARBORN STREET
                                       CHICAGO, IL 60603
                                       +1 312 853 7000
                                       +1 312 853 7036 FAX


                                                                                                                     SMCINERNEY@SIDLEY.COM
                                       AMERICA • ASIA PACIFIC • EUROPE                                               +1 312 853 3766




                                                                June 19, 2019
                                                                                                                       6/20/2019

VIA ECF                                                                                          The Court notes that the parties' proposal postpones all
                                                                                                 deadlines by one week with the exception of the deadline for
The Honorable Vernon S. Broderick                                                                Defendant Mr. Tolaram's reply brief, which remains due by
United States District Court                                                                     July 17, 2019. If the parties intended to set a different
Southern District of New York                                                                    deadline, they are directed to inform the Court what date they
Thurgood Marshall United States Courthouse                                                       propose.
40 Foley Square, Room 415
New York, NY 10007

       Re:    Great Western Ins. Co. v. Mark Graham, et al., Case No. 18-06249 (VSB)

Dear Judge Broderick:

        We represent plaintiff Great Western Insurance Company (“Great Western”). Due to a
family emergency, counsel for defendant Gregory Tolaram has requested, and we have agreed, to
a postponement of Mr. Tolaram’s deposition on jurisdictional issues, previously scheduled for
June 19, 2019. Counsel for Great Western and Mr. Tolaram have agreed that the deposition will
now be taken on June 26, 2019. Consequently, Great Western and Mr. Tolaram request a
slightly modified schedule to account for this delay, pushing all remaining deadlines back by one
week.

        To this end, Great Western and Mr. Tolaram propose the following schedule for
jurisdictional discovery and briefing:

   •     June 26, 2019 – Deposition of Mr. Tolaram on jurisdictional issues via
         videoconference/telephone.

   •     July 3, 2019 – Mr. Tolaram shall complete his review of the deposition transcript and
         submit any errata sheets with respect thereto.

   •     July 10, 2019 – Great Western’s opposition to Mr. Tolaram’s motion to dismiss shall be
         due.

   •     July 17, 2019 – Mr. Tolaram’s reply brief shall be due.




                     Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
            Case 1:18-cv-06249-VSB Document 178 Filed 06/20/19 Page 2 of 2




The Honorable Vernon S. Broderick
June 19, 2019
Page 2

            Great Western and Mr. Tolaram thank the Court for its consideration.

                                                  Respectfully submitted,




                                                  /s/ Stephen W. McInerney
                                                  Stephen W. McInerney
                                                  (admitted pro hac vice)



cc:       Counsel of Record (via ECF)




ACTIVE 244617343v.2
